DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the chemical expression at the top of Fig. 3B is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 31are objected to because of the following informalities:  
Claims 1 and 31, line 1: Should read “at least a presence…” instead of “at least presence…”
Claim 1, line 10 and Claim 31, line 7: Should read “responsively to a reaction…” instead of “responsively to reaction…”
Claim 27, line 6: Should read “subtracting…” instead of “subtract…”
  Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 19, 46, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly. claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said binding" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 46 and 48 recite the limitation "The system or method" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no “method according to claim 1”. These should state, “The system according to claim 1…”
Furthermore, claims 46 and 48 are also indefinite because they both state two inventive categories, a system and method. A claim can only be drawn to one inventive category. If the applicant wants the claims to be directed toward the method claim, it should state, “The method 
Claim 42, line 2 is indefinite because it is unclear if the subject mentioned is the same or different subject as mentioned in Claim 31, line 3. If it is the same subject, claim 42 should state, “… a skin of the subject…”
Claims 17 and 19 incorporate the indefinite subject matter of claim 15 therein, and are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
a.	Claim 13 should state, "…contact surface is configured to be adherent…"
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 11, 13, 15, 17, 19, 21, 23, 25, 31-33, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – cited by applicant) in view of Patolsky (WO 2015/059704 A1 - cited by applicant).
The claims are directed towards a system for monitoring at least presence of a bioanalyte, comprising: a substrate having a skin contact surface, a microneedle outwardly protruding from said skin contact surface, a sensing complex positioned in said microneedle, and a circuit attached to said substrate; 
wherein said sensing complex comprises a nanostructure modified by a functional moiety covalently attached thereto, and an affinity moiety effective to react specifically with the bioanalyte to produce a reaction product; and 
wherein said circuit is configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to reaction between said reaction product and said functional moiety.
Regarding claim 1, Wang teaches a system for monitoring at least presence of a bioanalyte, comprising (Paragraph [0080]): a substrate having a skin contact surface (Paragraphs 
Wang fails to teach said sensing complex comprises a nanostructure modified by a functional moiety covalently attached thereto, and said circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to reaction between said reaction product and said functional moiety. Patolsky teaches a sensing complex comprises a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by a functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky), and a circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure (Page 19,lines 4 -6 of Patolsky) responsively to reaction between a reaction product and said functional moiety (Page 17, line 29-Page 18, line 2 of Patolsky). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, and a circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to reaction between a reaction product and said functional moiety, as taught by Patolsky, as it would merely be combining prior art elements according to known methods to yield predictable results. 

Regarding claim 5, Wang in view of Patolsky teach said affinity moiety is immobilized to said nanostructure (Paragraph [0081] of Wang).
Regarding claim 7, Wang teaches said affinity moiety is immobilized to a medium in said microneedle, other than said nanostructure (Paragraph [0079] and [0081]).
Regarding claim 11, Wang teaches said affinity moiety is immobilized to an integral wall of said microneedle (Paragraph [0071] and [0088]).
Regarding claim 13, Wang teaches said skin contact surface is adherent to a skin of a subject (Paragraph [0110]).
Regarding claim 15, Wang teaches a drug delivery system having an actuator, attached to or integral with said substrate (Paragraph [0070] and [0074]), and a controller configured to receive a signal pertaining to said binding from said circuit and operate said actuator to deliver a drug via a channel responsively to said signal (Paragraph [0070] and [0071]).
Regarding claim 17, Wang teaches said channel is in said microneedle (Paragraph [0074]).
Regarding claim 19, Wang teaches said channel is in an additional microneedle, outwardly protruding from said substrate (Paragraph [0070-0071] and [0113]).
Regarding claim 21, Wang in view of Patolsky fail to teach said sensing complex comprises a transistor and wherein said nanostructure is a charge carrier channel in said transistor. Patolsky further teaches a sensing complex comprises a transistor and wherein a 
Regarding claim 23, Wang in view of Patolsky fail to teach said circuit is configured for applying a gate voltage to a gate of said transistor. Patolsky further teaches a circuit configured for applying a gate voltage to a gate of a transistor (Page 19, lines 11-28). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a circuit configured for applying a gate voltage to a gate of a transistor, in order for the nanostructure to become conducting (Page 19, lines 24-26 of Patolsky).
Regarding claim 25, Wang in view of Patolsky teach said reaction product comprises a redox reactive species (Paragraph [0063] of Wang).
Wang in view of Patolsky fail to teach said reaction between said reaction product and said functional moiety is a redox reaction and said circuit is configured for controlling said gate voltage such as to reverse said redox reaction. Patolsky further teaches a reaction between a reaction product and a functional moiety is a redox reaction (Page 28, line 21 – Page 29, line 8 of Patolsky) and a circuit configured for controlling a gate voltage such as to reverse a redox reaction (Page 28, lines 20-30 of Patolsky). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a reaction between a reaction product and a functional moiety to be a redox reaction as taught by Patolsky, in order 
Regarding claim 31, Wang teaches a method of monitoring at least presence of a bioanalyte, comprising (Paragraph [0080]): introducing into a skin of a subject, a microneedle having therein a sensing complex (Paragraph [0063], Fig. 1A and 1B, elements 101 (microneedle) and 102 (probe)), an affinity moiety effective to react specifically with the bioanalyte to produce a reaction product (Paragraphs [0063] and [0081]).
Wang fails to teach a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, applying voltage to said nanostructure, and monitoring changes in an electrical property of said nanostructure responsively to reaction between said reaction product and said functional moiety. Patolsky teaches a sensing complex comprising a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by a functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky), applying voltage to said nanostructure (Page 19, lines 4-6), and monitoring changes in an electrical property of said nanostructure (Page 19,lines 4 -6 of Patolsky) responsively to reaction between said reaction product and said functional moiety (Page 17, line 29-Page 18, line 2 of Patolsky). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang, to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, applying voltage to 
Regarding claim 32, Wang teaches said introducing comprising establishing contact between said skin and a skin contact surface of a substrate, wherein said microneedle outwardly protrudes from said skin contact surface (Paragraphs [0011] and [0110], and Fig. 1A).
Regarding claim 33, Wang teaches comprising delivering a drug through said skin via a channel responsively to said monitoring (Paragraph [0070]-[0071] and [0113]).
Regarding claim 46, Wang in view of Patolsky teach wherein said functional moiety is a redox reactive moiety (Page 29, lines 1-8 and Fig. 1D of Patolsky).
Regarding claim 48, Wang in view of Patolsky teach wherein said functional moiety comprises at least one functional group capable of reversible change in an oxidation number or oxidation state of at least one of its atoms (Page 28, lines 20-30 of Patolsky).
Claims 27, 29, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – cited by applicant) in view of Patolsky (WO 2015/059704 A1 - cited by applicant), as applied to claims 1 and 31 above, further in view of Wisniewski (US 20120265034 A1).
Regarding claim 27 and 42, Wang in view of Patolsky teach claims 1 and 31 as discussed above. Wang in view of Patolsky further teach a needle outwardly protruding from said contact surface (Paragraphs [0011] and [0110] and Fig. 1A of Wang), having therein a complex which comprises a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 
Wang in view of Patolsky fail to teach the system further comprising a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety; wherein said circuit is configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. Wisniewski teaches why one would calibrate the glucose sensor of Wang in view of Patolsky before using it (Paragraph [0079] of Wisniewski). Wisniewski teaches a calibration method uses a calibration moiety that is devoid of an affinity moiety (Paragraph [0079] of Wisniewski). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Patolsky to comprise a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety as taught by Wisniewski, in order to provide more accurate glucose measurements (Paragraph [0038] of Wisniewski). 
As modified by Patolsky and Wisniewski, the system of Wang comprises a circuit configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. One would subtract changes in the electrical property of the calibration nanostructure from the electrical changes of the nanostructure in order to compare the 
Regarding claim 29, Wang in view of Patolsky, further in view of Wisniewski teach a calibration complex comprises a non-sensing moiety (Paragraph [0079] of Wisniewski). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aceti (US 20030153900 A1) teaches why one would want calibration needles (Paragraph [0147] of Aceti). Gamsey (US 20140286875 A1) teaches a non-sensing moiety for calibration of a glucose sensor (Paragraph [0100] of Gamsey). Alarcon (US 20070111196 A1) teaches a non-sensing moiety for calibration of a biosensor (Paragraph [0024] of Alarcon).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791